Citation Nr: 1735480	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected lichen planus with secondary folliculitis (skin disability). 

2.  Entitlement to an initial rating in excess of 30 percent for service-connected complex regional pain syndrome right upper extremity, claimed as hand injury.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2013, the Board remanded the case to the RO for further development and adjudicative action.

The issues of entitlement to an extraschedular rating for the service-connected skin disability, entitlement to an initial rating in excess of 30 percent for the service-connected complex regional pain syndrome right upper extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's skin disability has not been manifested by a skin disorder affecting more than 40 percent of the entire body or of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.


CONCLUSION OF LAW

For the entire rating period on appeal, the schedular criteria for a disability rating in excess of 30 percent for the Veteran's service-connected skin disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7822 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and she was afforded four VA examinations, in November 2010, November 2012, October 2014, and March 2016.  These VA examinations are adequate because the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that her skin disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the December 2013 remand orders, namely to schedule the Veteran for a VA examination for her skin disability and obtain any missing records.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the service-connected skin disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is in receipt of a 30 disability rating for lichen planus with secondary folliculitis for the entire rating period on appeal, currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere).  Under Diagnostic Code 7822, a 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through his or her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Factual Background

Records obtained from the Social Security Administration indicate that the Veteran was found to be disabled beginning in March 2005 based on a primary diagnosis of osteoarthritis.  

The treatment notes provide little information about the Veteran's skin disability.  The treatment notes reflect a continuing prescription for Desonide cream that the Veteran is to use twice daily as needed for inflammation.  At an emergency department assessment in July 2009, the Veteran's skin was warm and dry, and no rash or active lichen planus was noted.  No changes in the Veteran's skin were noted in May 2010 at a routine examination.  In August 2011, the Veteran complained of a blister on her left thigh, but no mention was made of lichen planus.  No abnormality was noted on examination in Apri1 2012 and September 2013.  A note from January 2013 indicated the Veteran had no lesions suggestive of shingles and her skin was warm and dry.  

At a VA skin examination in November 2010, the Veteran reported that she breaks out in a rash every two months.  She reported using topical cream to treat her outbreaks and also coconut butter.  The Veteran reported rashes on her right hand in 2008 and three weeks prior on her abdomen.  The Veteran did not have active lesions at the VA examination, she denied any side effects from her treatment, and she had multiple scars on different parts of her body.  However, the VA examiner found no active lichen planus with folliculitis on examination.  The scars were well-healed and non-tender, with good texture and good adherence.  There was no keloid formation, no elevation or depression, and "no breakdowns or ulcerations."  There was no redness, inflammation, or edema.  There was no scaliness, soft tissue involvement, or limitation of function.  The Veteran was diagnosed with lichen planus with secondary folliculitis, no active lesions, and scarring on the right abdomen.  

Another skin examination was conducted in November 2012.  The Veteran was diagnosed with lichen planus with folliculitis.  The Veteran reported continuing constant itching and "burning dysthesias."  The Veteran's last major outbreak happened the prior year, but she had experienced minor outbreaks occasionally, with none recently.  Sun and stress worsened her condition.  She reported using topical and oral medication, however nothing relieved the pruritus and dysthesias.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The VA examiner indicated the Veteran uses topical corticosteroids constantly or near constantly, Vitamin D2 and flax seed oil pills constantly or near constantly, and Curel itch defense lotion, CVS dry skin soothing cream, Bacitracin, and Budpak Medicated anti-itch cream constantly or near constantly.  The Veteran had not undergone any other treatment, including light therapy, in the past 12 months or experienced any debilitating episodes.  A physical examination revealed that the Veteran has dermatitis over 5 to 20 percent of her total body area and none of her exposed area.  The VA examiner explained that "dermatitis" referred to areas of hyperpigmentation lichen planus/folliculitis on the left upper extremity, right upper extremity, left lower extremity, right lower extremity, and the right trunk/chest/abdomen.  There was no face, neck, or hand involvement.  The functional impact of the Veteran's disability was constant itching, very distracting burning not relieved by medication, difficulty sitting when the rash is active, worsening symptoms with perspiration, and sensitivity to chemicals.  

In October 2014, the Veteran underwent another skin examination.  The Veteran was diagnosed with lichen planus with folliculitis.  The Veteran reported rashes on her forearms, legs, and lower back.  She used Vitamin D2, Vitamin E lotion, and Desonide cream .05%.  Her lesions itched and she was sensitive to the sun, jewelry, make up, and soap.  The VA examiner noted the Veteran uses mild medication only.  Physical examination revealed eczema on 20 to 40 percent of the Veteran's total body area and less than 5 percent of the exposed area.  The VA examiner noted the disability results in thickened skin on the Veteran's forearms, thighs, and neck.  The functional impact of the Veteran's skin condition was itching and break outs with pustules that break open.  

The VA examiner noted that the Veteran's skin condition was not flared-up at the examination and only small lesions were visible.  The VA examiner noted no significant lesions.  The VA examiner opined, by history, that less than 5 percent of the Veteran's exposed skin and 20 to 40 percent of the unexposed skin was impacted.  The Veteran reported treatment since 1967 but could not remember the steroidal medications she used.  

Another skin examination took place in March 2016.  The Veteran was diagnosed with lichen planus and reported both topical and oral preparations.  The Veteran reported that the rash flares intermittently and impacts any part of her skin except her hands.  She complained of itching, which is always present even without visible rash.  When the rash was active, she described raised "bumps" that occur anywhere, including her arms, and tend to be exacerbated by sun exposure.  She reported a prescription of Benadryl that she did not use, topical Desonide cream for itching, and daily flax oil capsules.  The most recent outbreak was three months prior but she did not seek medical care.  She reported not having the rash but still experiencing pruritus.  She reported oral lesions at one time.  The Veteran also reported using Lubriderm topically and non-drying soap.  

The VA examiner opined the Veteran's treatment is with topical corticosteroids on a constant or near constant basis.  The VA examiner opined the Veteran's skin condition does not have a functional impact.  The VA examiner also provided an addendum stating that the Veteran's topical corticosteroid use is not considered systemic therapy.  

Analysis

On review of the record, the Board finds that the disability picture presented by the Veteran's lichen planus with folliculitis does not result in a disability rating higher than 30 percent for the entire appellate period.

None of the VA examiners opined that the Veteran's skin disability affects more than 40 percent of the entire body or more than 40 percent of the exposed area.  The November 2012 VA examiner found 5 to 20 percent of the Veteran's total skin area affected and none of the exposed skin, and the October 2014 VA examiner found 20 to 40 percent of the Veteran's total skin area affected and less than 5 percent of the exposed skin.  The March 2016 VA examiner did not provide an assessment of the Veteran's skin condition as she was not experiencing an active rash during the examination.  However, the March 2016 addendum opinion concluded that the Veteran's treatment with topical corticosteroids is not systemic therapy.  Further, there is no evidence of intensive light therapy required during the period on appeal.  Thus, the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 7822.  

The Board has also considered whether any alternate diagnostic codes would allow for a higher disability rating, but finds that none provide a higher rating.  Diagnostic Codes 7800-5 provide for ratings based on scars, but the evidence, for instance the report of the October 2014 VA examiner, indicates that the Veteran's skin disability does not result in scarring.  The Board notes that the November 2010 VA examiner found scarring, but the VA examiner did not connect this scarring to the Veteran's lichen planus.  The criteria under Diagnostic Code 7806 mirror the language of Code 7822, and thus a higher rating is not warranted under this Code for the same reasons as Diagnostic Code 7822 explained above.  No other applicable diagnostic codes provide ratings in excess of 30 percent.  

The Board has considered the Veteran and her representative's arguments.  In May 2013, the Veteran's representative argued that the Veteran's rash was worse than contemplated by a 30 percent rating.  The representative failed to identify criteria consistent with a rating in excess of 30 percent or a diagnostic code that would provide the Veteran a higher rating.  The issue of extraschedular consideration for the Veteran's skin disability is addressed in the REMAND section below.  The Board has considered whether a staged rating is appropriate, but, as explained above, the Veteran's skin disability is not consistent with a rating in excess of 30 percent at any time on appeal so a staged rating is not appropriate.  The representative also argued that the Veteran's claim should be remanded so a VA examination could be scheduled during a flare-up.  The Board notes that the VA examiners all reviewed the Veteran's claims file, which includes pictures of the Veteran's skin during a flare-up.  The RO also scheduled the Veteran for two VA examinations after the representative's letter.  Further, the Veteran's skin disability also flares at irregular times and at the November 2012 VA examination the Veteran reported that she had not had a major flare-up in a year.  Given the four VA examinations of record, the pictures of the Veteran's skin during a flare-up, and the difficulty of scheduling the Veteran for a VA examination during a flare-up, the Board does not find a new VA examination necessary.  The Veteran also reported that she experiences oral lesions.  However, the Veteran is not competent to link any such oral lesions to her service-connected lichen planus as an opinion linking these conditions requires knowledge of medically complex questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, no competent medical opinion has linked any oral lesions to the Veteran's skin disability.  To the extent that the Veteran is asserting oral lesions as a symptom of her skin disability, she is not competent to do so.  Lastly, the Veteran told the March 2016 VA examiner that her lichen planus affects any part of her skin.  This ambiguous statement does not provide persuasive evidence the Veteran is entitled to a rating in excess of 30 percent when compared to the more competent and well-supported VA examinations of record.  

Additionally, the Federal Circuit recently held that under Diagnostic Code 7806, "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case."  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Further, "a topical corticosteroid treatment could conceivably be 'administered on a large enough scale' to affect the body as a whole, which could fit the definition of systemic therapy.  Id.  The Veteran's use of topical creams to treat her lichen planus is limited to the affected area, which has been found to be between 20 and 40 percent of the Veteran's body, not her whole body.  Further, the March 2016 VA examination report included a competent opinion finding that the Veteran's topical corticosteroid use is not systemic therapy.  The Board finds that the Veteran's medication use is consistent with topical therapy, and thus a higher rating for systemic therapy such as corticosteroids or other immunosuppressive drugs is not warranted.  

In summary, the Veteran's skin disability has not manifested in symptoms affecting more than 40 percent of the entire body or more than 40 percent of the exposed area, constant or near constant systemic medications, or intensive light therapy.  For these reasons, the Board finds that the preponderance of evidence weighs against a rating in excess of 30 percent for the Veteran's service-connected skin disability.  38 C.F.R. § 4.118.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  


ORDER

Entitlement to a schedular rating in excess of 30 percent for service-connected lichen planus with secondary folliculitis is denied. 


REMAND

In a May 2013 letter, the Veteran's representative argued that the Veteran was entitled to an extraschedular rating for her skin disability because her condition interferes with her ability to work and her activities of daily living.  The Board's December 2013 remand instructed the RO to adjudicate the issue of whether the Veteran is entitled to an extraschedular rating for her skin disability.  The supplemental statement of the case (SSOC) issued after the Board's remand failed to adjudicate this issue as directed by the Board.  As such, remand for adjudication of the issue of entitlement to an extraschedular rating for the service-connected skin disability is necessary. 

VA examinations evaluating the current symptoms and severity of the Veteran's service-connected complex regional pain syndrome right upper extremity were performed in October 2014, December 2014, and July 2016.  The former evaluated the Veteran's disability as a hand or finger condition while the latter two evaluated the disability as a peripheral nerve condition.  A December 2014 addendum from the October 2014 VA examiner attempted to clarify the report, but resulted in more inconsistencies in the medical record.  

The RO asked the October 2014 VA examiner to clarify why the Veteran was unable to do anything with the right hand, had no muscle movement, and could not move the fingers for flexion or extension, but then completed range of motion testing, had no ankylosis, and had functioning such that amputation with prosthesis would not equally serve the Veteran.  The VA examiner explained that the Veteran's disability affects her right hand, causing excessive pain and problems with coordination.  Therefore, the Veteran is unable to move the fingers for flexion or extension, there is no muscle movement, and the Veteran is unable to use the right hand.  Later, the VA examiner noted that the Veteran's disability causes pain that also radiates upward along the Veteran's arm, impairs muscle movement, causes stiffness in the joints, results in abnormal movement in the hand, and prevents the Veteran from using her right hand at all.  In conclusion, the VA examiner opined that the Veteran cannot lift, push, pull, carry, reach, or grasp with the right hand.  Given the scope of limitations described by the VA examiner, it appears that the Veteran has no remaining effective function of her right hand.  However, when the RO specifically asked the VA examiner whether functioning was so diminished that prosthesis would equally serve the Veteran, the VA examiner provided no response on the December 2014 addendum.  Further, the VA examiner provided range of motion testing results for the Veteran's right upper extremity.  The December 2014 addendum attempted to clarify by noting that the Veteran is unable to move the fingers for flexion or extension and that the Veteran may be able to slightly flick the hand if prompted.  This response left unclear whether the range of motion testing was the result of the Veteran "flicking" her hand or the VA examiner manipulating the Veteran's hand.  

The December 2014 and July 2016 VA examiners noted severe constant right upper extremity pain, severe paresthesias or dysesthesias, and severe numbness in the right upper extremity.  The examination reports also indicates that the Veteran's radial, median, and ulnar nerves experience mild or moderate incomplete paralysis.  Further, December 2014 VA examination report notes that the Veteran stated she was unable to do any movement with the right upper extremity and that she would not comply with testing due to pain.  The VA examiner noted no atrophy and that the Veteran could slowly extend and flex the right elbow, but not the right wrist, which had 40 degrees of flexion and 20 degrees of extension.  The VA examiner offered no opinion as to whether these results were an accurate assessment of the Veteran's functioning.  Both VA examination reports opine that the Veteran's right upper extremity disability does not result in functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Yet the results of muscle strength testing showed no muscle movement on wrist flexion, wrist extension, grip, and pinch in the right upper extremity.  Light touch sensation in the hand/fingers was absent.  

As with the October 2014 and December 2014 VA examination reports, it is unclear what effective function remains in the Veteran's right upper extremity from the December 2014 and July 2016 VA examination reports.  The Veteran has no muscle movement across multiple ranges, severe right upper extremity pain, paresthesias or dysesthesias, and numbness, and incomplete paralysis in the right upper extremity nerves.  Yet there is no clear indication of what functioning remains.  When combined with results of the October 2014 and December 2014 VA examination reports, it appears that no effective functioning remains in the Veteran's right hand.  However, no VA examiner opined as much.  Thus, clarification is needed to address whether a higher rating is warranted based on the loss of use of the right upper extremity. 

With respect to the Veteran's assertion that she is unable to work due to her service-connected disabilities, because the Veteran has multiple service-connected disabilities that do not combine to a 70 percent rating, she does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The Board concludes that further development and adjudication of the Veteran's claims for entitlement to higher schedular and extraschedular ratings could impact the Veteran's TDIU claim and lead to the Veteran meeting the schedular criteria for TDIU.  As such, remand of this claim is also warranted.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected right upper extremity disability.  The VA examiner should review the claims folder and note such review.  The VA examiner should note review of the October 2014, December 2014, and July 2016 VA examination reports.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination and a thorough peripheral nerve examination of the right upper extremity should be conducted, describing all associated symptomatology.  In evaluating the service-connected disability, the VA examiner should specifically render an opinion with supporting rationale as to whether any disability results in no effective functioning remaining in the right upper extremity other than that which would be equally well-served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the right upper extremity.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right upper extremity.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional right upper extremity range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the issues of entitlement to a higher rating on an extraschedular basis for the service-connected skin disability, entitlement to a higher rating for the service-connected complex regional pain syndrome right upper extremity, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC), and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


